Citation Nr: 1528333	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to contaminated water at Camp Lejeune.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to April 1966.  During his active service, the Veteran was stationed in part at Camp Lejeune in Jacksonville, North Carolina.  The Veteran died in June 2011.  The appellant is his surviving spouse.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This matter was properly adjudicated in Louisville, Kentucky in accordance with instructions for claims involving exposure to contaminated water during service at Camp Lejeune.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file in addition to the paper claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in June 2011; the death certificate lists the immediate cause of death as lung carcinoma. 

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.
 
3.  During his active military service, the Veteran was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, it is conceded that the Veteran was exposed to contaminated water during his active military service.

4.  The evidence does not establish that the Veteran's death was causally related to his active military service, to include his exposure to contaminated water while stationed at Camp Lejeune.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 1310, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, an August 2013 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The claimant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the claimant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the disorders, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  In this case, an October 2011 letter meets the above requirements.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of the Veteran's service treatment records (STRs) and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment record (STRs) service personnel records and post-service private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  See 38 U.S.C.A. § 5103A(a).  The record indicates that a VA medical opinion was obtained in November 2013, the report of which has been included in the claims file for review.  The VA medical opinions involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claim.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to applicable laws and regulations, service connection for the cause of a Veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death; when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(2), (3). 

There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, no evidence suggests that it would generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) . 

At the time of his death, the Veteran was not service-connected for any disabilities. Thus, within this framework, the Board must consider the laws that otherwise govern the issue, for example, establishing service connection for a disorder.

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As such, to establish entitlement to service connection, there must be: (1) a diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence of a disease or injury, or aggravation of a pre-existing disease or injury; and, (3) evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including malignant tumors, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; also see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Contaminated Water at Camp Lejeune

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

Facts and Analysis

The appellant contends that the Veteran's death from lung carcinoma was the result of his active military service, to include as due to in-service exposure to contaminated water at Camp Lejeune.

The evidence of record supports that the Veteran has active service in Camp Lejeune within the stated time period for contaminated water exposure, and exposure to contaminated water is conceded.  The Board acknowledges that lung cancer is in the category of limited/suggestive evidence of an association with this exposure to chemical contaminants.  However, the claimant has submitted no competent nexus evidence relating the Veteran's lung carcinoma to his service, and competent medical evidence establishing a negative nexus is of record.  

The Veteran's STRs, including his military separation examination, do not contain any complaints of, findings of, or treatment for lung carcinoma or its related symptoms, nor is there any suggestion of a lung or respiratory condition.  STRs contain a chest x-ray with normal results.  

The record also does not document continuous symptomatology of a lung condition since the Veteran's active military service, as the medical evidence of record does not reflect that the Veteran experienced lung problems until decades after his service.  VA treatment records reflect that the Veteran was diagnosed with advanced lung cancer in 2011.

Further, the Board does not find that the Veteran is entitled to presumptive service connection for lung carcinoma.  No diagnosis of a lung condition was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Again, the death certificate reflects that the Veteran died in June 2011 from lung carcinoma.  The coroner specifically noted that tobacco use contributed to his death.

A medical opinion was obtained in November 2013 by a subject matter expert at the VAMC in Ann Arbor, Michigan.  Following a review of the evidence, the examiner opined that it was less likely than not (less than 50 percent probability) that the veteran's lung cancer was the result of exposure to contaminated water at Camp Lejeune.  

The examiner acknowledged the coroner's statement concerning tobacco use contributing to the death as well as the Veteran's history of smoking.  She noted that recommendations for smoking cessation are prevalent throughout the Veteran's medical records.  She cited a treatment record as recent as December 2010 from the St. Louis, Missouri, VAMC, which stated that the Veteran "continued to smoke," and carried a diagnosis of "tobacco use disorder."  She noted as well that the Veteran suffered comorbid diagnoses of seizures, dementia, and head injury, among other medical conditions.

The examiner cited treatment notes dated January 2004 which stated that the Veteran smoked at least one pack per day, February 2006 which stated that the Veteran smoked one pack per day for 40 years, and June 2010 which stated that the Veteran smoked 1.5 packs per day.  The examiner also commented that the Veteran also smoked marijuana, duration and quantity unknown, as noted by positive drug screens and drug treatment.  The examiner stated that the veteran had a history of chronic obstructive pulmonary disease as reported by a chest x-ray in December 2010 which noted "markedly emphysematous" in the lung fields.  Further, she noted that he suffered from severe peripheral vascular disease.  She noted that these conditions are related to smoking, especially the notes of emphysema.

The examiner concluded that the Veteran's history of smoking far outweighed any other potential risk factor for developing lung cancer.  The examiner quoted medical literature which reported that 90 percent of lung cancer is caused by smoking.  She said the Veteran's history of marijuana smoking could have been contributory as well.  The examiner concluded there was no convincing evidence that solvents increased the risk of developing lung cancer.  In addition, she commented the Veteran was on base for a limited duration and as such his exposure would have been much less than that noted in occupational studies, such as those in dry cleaners.

There are no medical opinions other than the November 2013 VA examination report regarding this issue in the claims file, and the treatment records do not provide contrary evidence.  Thus, there are no medical opinions in the claims file attributing the Veteran's lung carcinoma to his active military service, to include his in-service contaminated water exposure.  The medical evidence of record, as a whole, does not substantiate the appellant's lay assertions that the Veteran's active military experience, including his exposure to contaminated water, caused his death from lung carcinoma. 

In reaching this decision, the Board has considered the appellant's statements and belief that the Veteran's lung carcinoma is related to his active military service, to include his presumed in-service contaminated water exposure.  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  However, lung carcinoma is a complex disease entity that requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.

In summary, the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to his death.  While the Veteran is conceded to have been exposed to contaminated water at Camp Lejeune, the greater weight of competent medical evidence is against finding that such exposure caused or aggravated the Veteran's lung carcinoma and residuals thereof.  Therefore, service connection for the cause of the Veteran's death must be denied.  The benefit-of-the-doubt rule does not apply, and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service water contamination at Camp Lejeune, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


